Per Curiam,
The principal errors alleged relate to the admission of the dying declarations of the murdered man. They were made *27more than two hours after the shooting, at a, time when the deceased was able to walk a considerable distance, and he did not die until the fourth day after. These circumstances though proper for the jury’s consideration in determining the weight to be given to the declarations did not make them inadmissible. The test is the state of mind of the deceased when making them and whether they were made under a sense of impending death. In Kehoe v. Com., 85 Pa. 127, the circumstances were very similar and it was held that the declarations were properly admitted.
The same view applies to the testimony of Dr. Gilmore that the wound was not necessarily fatal. Notwithstanding the doctor’s assurance the deceased believed he was dying and did in fact die from it.
The admission of evidence that the prisoner had a prejudice against natives of Calabria, of whom the deceased was one, was not error. It tended in some degree to show motive, and while the commonwealth was not obliged to show motive if the killing was proved, yet it was a natural part of the case and proper for the jury’s consideration in determining the degree of the crime.
Judgment affirmed and record remitted for purpose of execution.